                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



Senator RICHARD BLUMENTHAL,
Representative JERROLD NADLER, et al.,

                           Plaintiffs,

               v.                                        Civil Action No. 17-1154 (EGS)
DONALD J. TRUMP, in his official capacity as
President of the United States of America,

                           Defendant.



                     PLAINTIFFS’ PROPOSED SCHEDULING ORDER

        Upon consideration of the parties’ joint report to the Court following their conference

held under Federal Rule of Civil Procedure 26(f) and Local Rule 16.3, it is hereby ORDERED

that:

        1.     The deadline by which any other parties shall be joined or the pleadings amended

shall be June 20, 2019.

        2.     Fact discovery shall commence on June 28, 2019, and shall be completed by

September 27, 2019.

        3.     The parties have advised the Court that they believe that all issues in the case can

be resolved by the filing of cross-motions for summary judgment. Plaintiffs shall file their motion

for summary judgment no later than 30 days after the close of discovery; Defendant shall file his

opposition and cross-motion for summary judgment 30 days after Plaintiffs’ motion; Plaintiffs

shall file their opposition and reply 21 days after Defendant’s motion; and Defendant shall file his

reply 14 days after Plaintiffs’ opposition.
         4.    If needed, a pre-trial conference shall be had before the Court no later than 30

days after the Court’s decision on the parties’ cross-motions for summary judgment. Counsel

who will try the case must attend. The Court will set a trial date at the pre-trial conference. A

pretrial statement shall be filed and served by each party at least 14 days before the conference

in the manner prescribed by Local Rule 16.5.

         5.    This Order shall control the course of this action unless modified by subsequent

Order.

         SO ORDERED.

Date: June ___, 2019                          ________________________
                                              Hon. Emmet G. Sullivan
                                              United States District Judge
